DETAILED ACTION

Response to Amendment

	Amendments and response received 12/16/2021 have been entered. Claims 16-42 are currently pending in this application. Claims 1-15 have been canceled and claims 16-42 newly added by this amendment. Amendments and response are addressed hereinbelow.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 10/29/2021 and 12/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification

	In light of the amendment to the title of the invention, the examiner hereby withdraws the previous grounds of objection as the newly supplied title is more indicative of the invention to which the claims are directed. 

Claim Objections

	In light of the cancellation of the claimed subject matter, the objection has been rendered moot. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20, 21, 25-27, 29, 30, 34-36, 38, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuya Nakashima (US 20130222829 A1) in view of Yasuo Mori et al (US 20090006951 A1).

Regarding claim 16, Nakashima discloses a control method for an information processing apparatus including a memory that stores a graphical user interface (GUI) application capable of providing a GUI operable in a case where a standard printer driver provided by an operating system (OS) provider is selected (¶ [24] and ¶ [28]; Fig. 4), the control method comprising: 
acquiring, by the GUI application, setting data including information indicating a setting, in a case where the standard printer driver is selected on a predetermined screen displayed based on reception of an instruction for printing by a drawing application (¶ [36] Virtual device application displays destination specifying screen when printing is initiated via drag and drop; Fig. 7 numeral 703 depicts print setting screen when the printer driver is acquired as opposed to the fax driver); 
acquiring drawing data by the GUI application (¶ [27-28]; and 
in a case where the setting data includes a preview instruction, displaying, by the GUI application, a preview screen including (1) a preview image based on the setting data and the drawing data (¶ [37]).
Nakashima fails to explicitly disclose the setting data includes at least one of a page layout item that accepts designation of a Page-Layout function for printing a plurality of pages on a single sheet surface and a stamp item that accepts designation of a stamp to be printed in a superimposed manner on a print result.
Mori et al, in the same field of endeavor of selecting print settings for printing a plurality of documents (Abstracts), teaches the setting data includes at least one of a page layout item that accepts designation of a Page-Layout function for printing a plurality of pages on a single sheet surface and a stamp item that accepts designation of a stamp to be printed in a superimposed manner on a print result (¶ [71] the watermark information representing the “stamp”).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the control method as disclosed by Nakashima comprising acquiring, by a GUI application, setting data including information indicating a setting, in a case where a standard printer driver is selected on a predetermined screen displayed based on reception of an instruction for printing by a drawing application to utilize the teachings of Mori et al which teaches the setting data includes at least one of a page layout item that accepts designation of a Page-Layout function for printing a plurality of pages on a single sheet surface and a stamp item that accepts designation of a stamp to be printed in a superimposed manner on a print result to provide a means of confirming the authenticity of the printed output. 

Regarding claim 17, Nakashima discloses the control method according to claim 16 (see rejection of claim 16), wherein the GUI application acquires the drawing data before the standard printer driver (Fig. 6; ¶ [35] printer object/drawing data acquired and device driver is selected which corresponds to the selected output data).

Regarding claim 18, Nakashima discloses the control method according to claim 16 (see rejection of claim 16), wherein the GUI application is acquired via an internet in a case where a printing apparatus is in communication with the information processing apparatus (¶ [28] and ¶ [80] wherein the virtual device/GUI application is acquired via a LAN from an external memory).

Regarding claim 20, Nakashima discloses the control method according to claim 16 (see rejection of claim 16), wherein the preview screen includes a print instruction item that instructs printing, and print processing starts in a case where the print instruction item is selected (¶ [37]).

Regarding claim 21, Nakashima discloses the control method according to claim 16 (see rejection of claim 16), wherein the preview screen is generated based on the drawing data and the setting data (¶ [37] print preview includes a preview of the document file as well as print settings which are able to be changed).

Regarding claim 25, Nakashima discloses an information processing apparatus including a memory that stores a graphical user interface (GUI) application capable of providing a GUI operable in a case where a standard printer driver provided by an operating system (OS) provider is selected (see rejection of claim 16), the information processing apparatus comprising: 
one or more processors (¶ [28]); and 
at least one memory storing executable instructions, which when executed by the one or more processors (¶ [28]), cause the information processing apparatus to: 
acquire, by the GUI application, setting data including information indicating a setting, in a case where the standard printer driver is selected on a predetermined screen displayed based on reception of an instruction for printing by a drawing application (see rejection of claim 16); 
acquire drawing data by the GUI application (see rejection of claim 16); and 
in a case where the setting data includes a preview instruction, display, by the GUI application, a preview screen including (1) a preview image based on the setting data and the drawing data (see rejection of claim 16) and (2) at least one of a page layout item that accepts designation of a Page-Layout function for printing a plurality of pages on a single sheet surface and a stamp item that accepts designation of a stamp to be printed in a superimposed manner on a print result (see rejection of claim 16).

Regarding claim 26, discloses the information processing apparatus according to claim 25, wherein the GUI application acquires the drawing data before the standard printer driver (see rejection of claim 17).

Regarding claim 27, Nakashima discloses the information processing apparatus according to claim 25, wherein the GUI application is acquired via an internet in a case where a printing apparatus is in communication with the information processing apparatus (see rejection of claim 18).

Regarding claim 29, Nakashima discloses the information processing apparatus according to claim 25, wherein the preview screen includes a print instruction item that instructs printing, and print processing starts in a case where the print instruction item is selected (see rejection of claim 20).

Regarding claim 30, Nakashima discloses the information processing apparatus according to claim 25, wherein the preview screen is generated based on the drawing data and the setting data (see rejection of claim 21).

Regarding claim 34, Nakashima discloses a non-transitory computer-readable medium storing executable instructions, which when executed by one or more processors of an information processing apparatus including a memory that stores a graphical user interface (GUI) application capable of providing a GUI operable in a case where a standard printer driver provided by an operating system (OS) provider is selected (see rejection of claim 16), cause the information processing apparatus to: 
acquire, by the GUI application, setting data including information indicating a setting, in a case where the standard printer driver is selected on a predetermined screen displayed based on reception of an instruction for printing by a drawing application (see rejection of claim 16); 
acquire drawing data by the GUI application (see rejection of claim 16); and 
in a case where the setting data includes a preview instruction, display, by the GUI application, a preview screen including (1) a preview image based on the setting data and the drawing data (see rejection of claim 16) and (2) at least one of a page layout item that accepts designation of a Page-Layout function for printing a plurality of pages on a single sheet surface and a stamp item that accepts designation of a stamp to be printed in a superimposed manner on a print result (see rejection of claim 16).

Regarding claim 35, Nakashima discloses the non-transitory computer-readable medium according to claim 34, wherein the GUI application acquires the drawing data before the standard printer driver (see rejection of claim 17).

Regarding claim 36, Nakashima discloses the non-transitory computer-readable medium according to claim 34, wherein the GUI application is acquired via an internet in a case where a printing apparatus is in communication with the information processing apparatus (see rejection of claim 18).

Regarding claim 38, Nakashima discloses the non-transitory computer-readable medium according to claim 34, wherein the preview screen includes a print instruction item that instructs printing, and print processing starts in a case where the print instruction item is selected (see rejection of claim 20).

Regarding claim 39, Nakashima discloses the non-transitory computer-readable medium according to claim 34, wherein the preview screen is generated based on the drawing data and the setting data (see rejection of claim 21).

Claims 19, 22, 28, 31, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of Mori et al as applied to claim 16 above, and further in view of Tomoyuki Furuya (US 20090237724 A1).

Regarding claim 19, Nakashima discloses the control method according to claim 16 (see rejection of claim 16).
Nakashima fails to explicitly disclose wherein the setting data is [a] PrintTicket.
Furuya, in the same field of endeavor of print setting information acquisition set for each of a plurality of connected output devices (Abstract), teaches the setting data is a PrintTicket (¶ [24]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as disclosed by Nakashima comprising acquiring, by a GUI application, setting data including information indicating a setting, in a case where a standard printer driver is selected on a predetermined screen displayed based on reception of an instruction for printing by a drawing application to utilize the teachings of Furuya which teaches the setting data is a PrintTicket to enable the application program the ability to acquire and correct setting values in a conventional manner.

Regarding claim 22, Nakashima discloses the control method according to claim 16 (see rejection of claim 16).
Nakashima fails to explicitly disclose wherein the drawing data is Extensible Markup Language (XML) Paper Specification (XPS) data.
Furuya teaches the drawing data is Extensible Markup Language (XML) Paper Specification (XPS) data (¶ [20]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as disclosed by Nakashima comprising acquiring, by a GUI application, setting data including information indicating a setting, in a case where a standard printer driver is selected on a predetermined screen displayed based on reception of an instruction for printing by a drawing application to utilize the teachings of Furuya which teaches the drawing data is Extensible Markup Language (XML) Paper Specification (XPS) data because XPS based formatting stores information relating to a document structure, rendering information, and print settings and various elements conventionally used in the art contributing to familiarity and ease of use to extend to other applications.

Regarding claim 28, Nakashima discloses the information processing apparatus according to claim 25, wherein the setting data is PrintTicket (see rejection of claim 19).

Regarding claim 31, Nakashima discloses the information processing apparatus according to claim 25, wherein the drawing data is Extensible Markup Language (XML) Paper Specification (XPS) data (see rejection of claim 22).

Regarding claim 37, Nakashima discloses the non-transitory computer-readable medium according to claim 34, wherein the setting data is PrintTicket (see rejection of claim 19).

Regarding claim 40, Nakashima discloses the non-transitory computer-readable medium according to claim 34, wherein the drawing data is Extensible Markup Language (XML) Paper Specification (XPS) data (see rejection of claim 22).

Claims 23, 32 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of Mori as applied to claim 16 above, and further in view of Akihiro Mitsui (US 20120281245 A1)

Regarding claim 23, Nakashima discloses the control method according to claim 16 (see rejection of claim 16).
Nakashima fails to explicitly disclose wherein the GUI application is not activated in a case where a driver having a function of providing the GUI is selected.
Mitsui, in the same field of endeavor of supplying a user interface application determination when acquiring a printer driver (¶ [13]), teaches wherein the GUI application is not activated in a case where a driver having a function of providing the GUI is selected (¶ [119]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as disclosed by Nakashima comprising acquiring, by a GUI application, setting data including information indicating a setting, in a case where a standard printer driver is selected on a predetermined screen displayed based on reception of an instruction for printing by a drawing application to utilize the teachings of Mitsui which teaches wherein the GUI application is not activated in a case where a driver having a function of providing the GUI is selected to prevent wasteful processing wherein only the printer driver would need to be installed which eliminates the step of separately adding a user interface application needlessly. 

Regarding claim 32, Nakashima disclose the information processing apparatus according to claim 25, wherein the GUI application is not activated in a case where a driver having a function of providing the GUI is selected (see rejection of claim 23).

Regarding claim 41, Nakashima discloses the non-transitory computer-readable medium according to claim 34, wherein the GUI application is not activated in a case where a driver having a function of providing the GUI is selected (see rejection of claim 23).

Claims 24, 33 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of Mori et al and Mitsui as applied to claim 23 above, and further in view of Takashi Okazawa et al (US 20170163835 A1).

Regarding claim 24, Nakashima discloses the control method according to claim 23 (see rejection of claim 23).
Nakashima fails to explicitly disclose wherein the driver having a function of providing the GUI is a V3 driver.
Okazawa et al, in the same field of endeavor of an information processing apparatus which enables installing desired modules and applications needed for print processing (Abstract), teaches the driver having a function of providing the GUI is a V3 driver (¶ [4] and ¶ [42]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the method as disclosed by Nakashima comprising acquiring, by a GUI application, setting data including information indicating a setting, in a case where a standard printer driver is selected on a predetermined screen displayed based on reception of an instruction for printing by a drawing application to utilize the teachings of Okazawa et al which teaches the driver having a function of providing the GUI is a V3 driver to utilize a driver conventional in the art which allows incorporating a communication control module for controlling data communication between the PC and the MFP, and a display control module for controlling the display of the execution status of print processing performed by the PC and the MFP thereby providing expansion of the functions of the MFP.

Regarding claim 33, Nakashima discloses the information processing apparatus according to claim 32, wherein the driver having a function of providing the GUI is a V3 driver (see rejection of claim 24).

Regarding claim 42, Nakashima discloses the non-transitory computer-readable medium according to claim 41, wherein the driver having a function of providing the GUI is a V3 driver (see rejection of claim 24).

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
February 7, 2022